Citation Nr: 1511970	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-35 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for right patellar defect, bipartite patella vs. old fracture (now claimed as stress fracture of the right patella).

2.  Entitlement to service connection for right patellar defect, bipartite patella vs. old fracture (now claimed as stress fracture of the right patella).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 12, 1997 to March 25, 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The issue of entitlement to service connection for right patellar defect, bipartite patella vs. old fracture (now claimed as stress fracture of the right patella) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 1997 rating decision denied service connection for right patellar defect, bipartite patella vs. old fracture.  The rating decision was not appealed nor was new and material evidence received within the appeal period.

2.  The evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for right patellar defect, bipartite patella vs. old fracture, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  1.  The July 1997 rating decision that denied service connection for right patellar defect, bipartite patella vs. old fracture is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for right patellar defect, bipartite patella vs. old fracture.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the Veteran's claim, the Board concludes that there is no prejudice in the Board adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim for right patellar defect, bipartite patella vs. old fracture.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims folder since the July 1997 denial, the Board finds that additional evidence has been received that is sufficient to reopen the Veteran's claim.  At the time of the July 1997 denial, the Veteran did not have a positive nexus opinion stating that his knee condition was etiologically related to active service.  In a February 2012 letter, the Veteran's private physician wrote that there was a distinct possibility that the Veteran's right knee degeneration was related to the stress fracture the Veteran reported while in active duty.  This evidence was not before the RO in July 1997 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2014) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the July 1997 decision and the claim must be reopened.


ORDER

The claim of entitlement to service connection for right patellar defect, bipartite patella vs. old fracture is reopened, and to that limited extent, the appeal is granted.


REMAND

The Veteran contends that his stress fracture of the right patella was incurred during active service and did not exist prior to active service.  In March 1997, a Medical Evaluation Board determined that the Veteran's right patellar defect, bipartite patella vs. old fracture, existed prior to service and was a congenital condition.  The Board notes that on the Veteran's August 1995 Report of Medical Examination and Report of Medical History, no knee problems of any kind were noted.  A VA examination is necessary to determine if the Veteran's stress fracture existed prior to service and whether it is a congenital defect or disease.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his right knee condition.  All requests for records and responses must be associated with the claims folder.

2. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of any right knee disorder.  The examiner should note in the examination report that the claims folder and this remand have been reviewed.  All indicated tests and studies should be performed.  

The examiner is asked to address the following questions:

a. Is there clear and unmistakable evidence (obvious, manifest and undebatable) that any diagnosed right knee disorder existed prior to the Veteran's entrance into active service?  

The examiner is requested to reconcile any opinion with the March 1997 Medical Evaluation Board determination that the Veteran had a right patellar defect, bipartite patella vs. old fracture, that existed prior to service, as well as the Veteran's August 1995 Report of Medical Examination and August 1995 Report of Medical History that noted no problems with the Veteran's right knee.

b. If the Veteran's diagnosed right knee disorder clearly and unmistakably (obvious, manifest and undebatable) existed prior to service, is the disorder a congenital defect or a disease?  

[Note: a defect is generally not considered capable of improving or deteriorating  while a disease generally refers to a condition that is considered capable of improving or deteriorating].

c. If the examiner determines that any diagnosed right knee disorder is a congenital defect, the examiner is asked to indicate whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed disease or injury in service that resulted in additional disability, including but not limited to the Veteran's claim that strenuous and repetitious activities such as running and marching caused a stress fracture of the right patella?

d. If the examiner determines that any diagnosed right knee condition is not a congenital defect but rather is a disease, then state whether it is clear and unmistakable (obvious, manifest and undebatable) that any diagnosed knee condition pre-existed active service.

e. If so, please further opine whether it is clear and unmistakable (obvious, manifest and undebatable) that any pre-existing right knee condition was NOT aggravated (i.e., permanently worsened) beyond the natural progress during the Veteran's service.

f. If the diagnosed right knee disorder did not clearly and unmistakably (obvious, manifest and undebatable) pre-exist service, is it at least as likely as not (a 50 percent change or greater) that it had its onset in, or is otherwise related to the Veteran's active service?

3. Any opinions offered should be accompanied by supporting rationales.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4. Thereafter, readjudicate the service connection claim on appeal.  If the benefit sought on appeal remains denied in any respect, the Appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


